Case 19-00954-5-DMW          Doc 15 Filed 03/25/19 Entered 03/25/19 15:21:02                Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTHCAROLINA
                                  RALEIGH DIVISION

 IN RE:

 RAYMOND D PEET                                           CASE NO. 19-00954-5-DMW
 KATHRYN M PEET                                           CHAPTER 7
     DEBTORS.

                       RESPONSE TO MOTION FOR RELIEF FROM STAY
          The Debtor, by and through undersigned counsel of record, responding to the Motion for
 Relief from Stay filed by Nationstar Mortgage LLC D/B/A Mr.Cooper. (“Stay Motion”), objects to
 the relief requested therein and requests a hearing thereon. In support hereof, the Debtor shows unto
 the Court as follows:

         1.     On March 4, 2019, the Debtors commenced this case by filing the above-captioned
 petition under Chapter 7 of the United States Bankruptcy Code.

       2.     The Relief From Stay Motion was filed by Nationstar Mortgage LLC D/B/A Mr.
 Cooper. on March 13, 2019.

        3.      The Debtor wishes time to seek a modification of the loan.

        4.      The Debtor hereby requests a hearing on this Stay Motion.

        WHEREFORE, the Debtor respectfully requests that the Court enter an order denying the

 Stay Motion, and for such other relief the Court deems just and proper. In the alternative, the Debtor

 requests a hearing.


        Respectfully submitted this, the 25th day of March, 2019.

                                                       /s/ Douglas Q. Wickham
                                                       DOUGLAS Q. WICKHAM
                                                       Attorney for the Debtors
                                                       N.C.S.B. # 13991
                                                       PO Box 19439
                                                       Raleigh, NC 27619
                                                       doug@wickhamlawnc.com
                                                       P: (919) 239-0488
Case 19-00954-5-DMW         Doc 15 Filed 03/25/19 Entered 03/25/19 15:21:02                Page 2 of 2


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that he is, and at all times hereinafter mentioned was, more
 than eighteen (18) years of age, that on the 25th day of March, 2019, the foregoing was served
 electronically via CM/ECF, notification of which was remitted to the following CM/ECF
 participants:

 James Angell                                       via CM/ECF
 Chapter 7 Trustee

 Troy Staley                                        via CM/ECF
 Attorney for Nationstar d/b/a Mr.Cooper.

 Raymond & Kathryn Peet                             via U.S. Mail
 308 Neuse Ridge Drive
 Clayton NC 27527


        This 25th day of March, 2019.

                                                       /s/ Douglas Q. Wickham
                                                       DOUGLAS Q. WICKHAM
                                                       Attorney for the Debtors
                                                       N.C.S.B. # 13991
                                                       PO Box 19439
                                                       Raleigh, NC 27619
                                                       doug@wickhamlawnc.com
                                                       P: (919) 239-0488
